i          i      i                                                                             i        i       i




                                                  OPINION

                                             No. 04-09-00814-CV

                                                 IN RE C.R.S.

                                      Original Mandamus Proceeding1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 10, 2010

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED IN PART

           On December 21, 2009, relator, Steven Anthony Schutze, filed a petition for writ of

mandamus, complaining of the trial court’s December 16, 2009 order granting a new trial. Relator

asserts the trial court abused its discretion by (1) granting a new trial without stating its reasons for

disregarding the jury’s verdict in violation of In re Columbia Med. Ctr. of Las Colinas, Subsidiary,

L.P., 290 S.W.3d 204, 213 (Tex. 2009), and (2) granting a new trial in contravention of the jury’s

verdict in violation of Texas Family Code section 105.002(c)(1)(D).

           The underlying proceeding is a child custody suit. Following a trial on the merits on October

5-7, 2009, the jury returned its verdict naming relator, the child’s father, the parent with the exclusive


           1
          … This proceeding arises out of Cause No. 08-10-0833-CVA, styled In the Interest of C.R.S., pending in the
81st Judicial District Court, Atascosa County, Texas, the Honorable Donna Rayes presiding.
                                                                                          04-09-00814-CV



right to designate the child’s residence. After dismissing the jury, the trial court announced it was

sua sponte granting a new trial in the case, but did not sign an order granting a new trial. Relator

then filed a motion for reconsideration, and the trial court subsequently entered a judgment

consistent with the jury’s verdict. Real party in interest, Kianna Dawkins, who is the child’s mother,

filed a motion for new trial and subsequently an amended motion for new trial. After conducting

a hearing on the motion, the trial court signed an order granting a new trial on December 16, 2009.

The order provided that “in the interest of justice and fairness and in the child’s best interest, good

cause exists to grant a new trial.” This petition for writ of mandamus ensued.

       While a trial court has significant discretion in granting new trials, the trial court must specify

the reasons it disregarded the jury’s verdict by granting a new trial. See In re Columbia, 290 S.W.3d

at 215. “The reasons should be clearly identified and reasonably specific. Broad statements such

as ‘in the interest of justice’ are not sufficiently specific.” Id. We conclude the trial court abused

its discretion because the order granting the new trial fails to clearly identify and reasonably specify

the reasons the new trial was granted in violation of In re Columbia. Id.

       Relator further asks this court to reinstate the jury’s verdict, asserting the trial court’s order

granting a new trial contravened the jury’s verdict in violation of Texas Family Code section

105.002(c)(1)(D). However, the trial court has not stated its specific grounds for refusing to enter

judgment on the jury’s verdict and granting a new trial. See In re Columbia, 290 S.W.3d at 214.

Therefore, we decline to consider whether the trial court’s order granting a new trial contravened the

jury’s verdict in violation of Texas Family Code section 105.002(c)(1)(D). Id. (holding that the

Court “decline[s] to consider whether mandamus relief is available as to the trial court’s action in

disregarding the jury verdict” because the trial court failed to state the specific grounds for refusing


                                                   -2-
                                                                                         04-09-00814-CV



to enter judgment on the jury’s verdict and granting a new trial). As a result of the foregoing, we

deny, without prejudice, relator’s request for a writ of mandamus directing the trial court to enter

judgment on the verdict. Id.

        Accordingly, we deny, without prejudice, any relief beyond directing the trial court to specify

its reasons for granting the new trial. We conditionally grant the petition for writ of mandamus and

direct the trial court to specify the reasons it refused to enter judgment on the jury’s verdict and

ordered a new trial. The writ will issue only if the trial court fails to comply with this opinion within

20 days.

                                                                Marialyn Barnard, Justice




                                                   -3-